DocuSign Envelope ID: 9BEBF72D-4CAE-4EBB-9D05-2DA59F048C2D
                      Case 20-32021 Document 720 Filed in TXSB on 08/13/20 Page 1 of 1




            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF TEXAS


                                                                                Chapter 11
             In re:
             Whiting Petroleum Corporation, et al.                              Case No. 20-32021
                                         Debtors.
                                                                                (Jointly Administered)


                              TRANSFER OF CLAIM OTHER THAN FOR SECURITY

                    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §
            1111(a). Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2) of the Federal
            Rules of Bankruptcy Procedure of the transfer, other than for security, of the claim referenced in
            this evidence and notice.

            Titan Solutions, LLC                                  Whitebox GT Fund, LP
            Name of Transferor                                    Name of Transferee
            Phone: (307) 680-4349                                 Phone: (612) 253-6008
            Last Four Digits of Acct #: N/A                       Last Four Digits of Acct #: N/A

            Name and Address where notices and                    Claim No: 144, as amended by Claim No.
            payments to transferee should be sent:                1645
                                                                  Debtor: Whiting Oil and Gas Corporation
            Whitebox GT Fund, LP                                  (20-32022)
            c/o Whitebox Advisors LLC                             Date Filed: May 11, 2020, as amended on
            3033 Excelsior Blvd, Suite 500                        July 14, 2020
            Minneapolis, MN 55416-4675
            Attn: Scott Specken                                   Total Amount of Claim: $334,183.61
                                                                  Transferred Amount of Claim:
                                                                  $334,183.61




            I declare under penalty of perjury that the information provided in this notice is true and correct
            to the best of my knowledge and belief.
                                                                                8/12/2020 | 18:30 CDT
            By:______________________________                             Date:____________
            Transferee/Transferee’s Agent

            Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years,
            or both. 18 U.S.C. 152 & 3571.
